DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Candace Hsu on 8/26/2021.
The application has been amended as follows: Claims 82, 83, 85, 87-89, 91-93 and 95 are cancelled.

Allowable Subject Matter
Claims 96,116,132-134,136,138,140,142 and 144 are allowed.
The following is an examiner’s statement of reasons for allowance: The closest prior art, Weitz et al (US PGPub 2009/0068170) teaches techniques for screening or sorting such fluidic droplets. In some embodiments, the fluidic droplets may contain cells (e.g., hybridoma cells) that can secrete various species, such as antibodies, for example. In one aspect, a plurality of fluidic droplets containing cells is screened to determine proteins, antibodies, polypeptides, peptides, nucleic acids, or the like. For 
In addition, Abate et al (US PGPub 2018/0056288) teaches Methods for delivering discrete entities including, e.g., cells, media and/or reagents encapsulated therein to substrates are provided. In certain aspects, the methods include manipulating and/or analyzing qualities of the discrete entities or biological materials encapsulated therein (see [0004]). In addition, Abate et al teaches methods for delivering discrete entities including, e.g., cells, media and/or reagents encapsulated therein to substrates are provided. In certain aspects, the methods include manipulating and/or analyzing qualities of the discrete entities or biological materials encapsulated therein. In some embodiments, the methods may be used to create arrays of microenvironments and/or for two and three-dimensional printing of tissues or structures (see [0047]). 
However, neither Abate et al nor Weitz et al teaches nor fairly suggests a mixture comprising both an encapsulation reagent and one or more first particles suspended in aqueous media. Each first particle comprising a first binding partner; and a population of cells, comprising at least one cell of interest that secretes a protein of interest having a second binding partner, wherein the first binding partner is specific to the second binding partner (as claimed in claim 96). Furthermore, neither Abate et al nor Weitz et al teaches nor fairly suggests a method of preparing a sample for a clustering assay system, the method comprising: providing a population of cells, the population of cells comprising at least one cell of interest; combining the population of cells, a first plurality of particles, and an encapsulation reagent to create a mixture, wherein each particle of the first plurality of particles is suspended in aqueous media and comprises a first binding partner that is specific to a second binding partner secreted by the at least one cell of interest; and agitating the mixture to create an emulsion, thereby encapsulating the population of cells into a plurality of polydisperse sample entities (as claimed in claim 116). Furthermore, neither Abate et al nor Weitz et al teaches nor fairly suggests a method of selecting at least one cell of interest from a population of cells, the method . 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER WECKER whose telephone number is (571)270-1109.  The examiner can normally be reached on 9:30AM - 6 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER WECKER/Primary Examiner, Art Unit 1797